350 S.W.3d 856 (2011)
STATE of Missouri, Respondent,
v.
John CHILDERS, Appellant.
No. ED 95971.
Missouri Court of Appeals, Eastern District, Division One.
October 18, 2011.
Ellen H. Flottman, Columbia, MO, for appellant.
Chris Koster, Karen L. Kramer, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
John Childers appeals from the judgment of the trial court entered after a jury convicted him of one count of forcible rape.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).